106 F.3d 407
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Royal Edward GLAUDE, Plaintiff-Appellant,v.STATE BAR OF CALIFORNIA, Corporate Officer-President JamesTowery;  Robert M. Sweet;  Richard Peters;  RobertLong;  Russell Kully;  Lou Lotorto;Does 1-20, Defendants-Appellees.
No. 96-15749.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 21, 1997.*Decided Jan. 24, 1997.

Before:  O'SCANNLAIN, LEAVY and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Royal Edward Glaude appeals pro se the district court's order refusing to file Glaude's civil rights complaint against the State Bar of California and others after determining that Glaude's complaint, liberally construed, is frivolous and lacks an arguable basis.  The district court acted pursuant to a vexatious litigant 1987 pre-filing order.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm for the reasons stated in the district court order filed on February 20, 1996.


3
We deny the State Bar of California's "Motion for Leave to File Request for Judicial Notice of Amicus Curiae," entered on July 8, 1996.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, Glaude's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3